Exhibit 10.5


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


SYDYS CORPORATION


CONVERTIBLE PROMISSORY NOTE


Dated:  September 9, 2009
$3,300


FOR VALUE RECEIVED, the undersigned, Sydys Corporation (“Maker”), promises to
pay to the order of Alan Stier ("Lender" or "Holder"), in immediately available
funds at the office of Lender at , or at such other location as the Lender may
designate in writing from time to time, the principal amount of $3,300 together
with interest from the date hereof (computed on the basis of a year of 360 days
of twelve 30-day months) on the outstanding principal balance, to be fixed at a
rate equal of 6% per annum, in accordance with the following terms:
 
1.           Terms of Repayment.
 
(a)           The principal amount of this Convertible Promissory Note (this
“Convertible Note”) shall be due and payable in full on the earlier of:  (1) the
completion of a 15:1 reverse split of Maker’s common stock and the completion of
an equity financing the Maker’s securities of a minimum amount of $100,000, or
(2) one year from the date of this Convertible Note (hereinafter the "Maturity
Date"), at which time all unpaid interest which has accrued on this Convertible
Note shall also be due and payable.  The Maker shall have the right to prepay,
at any time and without penalty, the principal amount of this Convertible Note,
in whole or in part, together with any accrued but unpaid interest due on such
principal amount.
 
(b)           Interest on the outstanding principal balance of this Convertible
Note shall accrue at the rate of 6% per annum.
 
2.           Transferability.  This Convertible Note and any shares of common
stock, $.001 par value per share ("Common Stock"), of Maker issuable upon
conversion hereof or in payment of any interest due hereunder may not be offered
for sale or sold, or otherwise transferred in any transaction which would
constitute a sale thereof within the meaning of the Securities Act of 1933, as
amended (the "1933 Act"), unless (i) such security has been registered for sale
under the 1933 Act and registered or qualified upon applicable state securities
laws relating to the offer and sale of securities; or (ii) exemptions from the
registration requirements of the 1933 Act and the registration or qualification
requirements of all such state securities laws are available and the Maker shall
have received an opinion of counsel that the proposed sale or other disposition
of such securities may be effected without registration under the 1933 Act and
would not result in any violation of any applicable state securities laws
relating to the registration or qualification of securities for sale, such
opinion and counsel to be satisfactory to counsel to Maker.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Event of Default.  An “Event of Default” under this Convertible
Note means the occurrence of any of the following events (whether the reason for
such event of default shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body): (i)
nonpayment of all principal and interest when and as due under the terms of this
Convertible Note; (ii) any other material breach of the terms of this
Convertible Note; (iii) the institution of any proceedings by or against Maker
under any law relating to bankruptcy, insolvency, reorganization or other form
of debtor relief or Maker’s making an assignment for the benefit of creditors,
or the appointment of a receiver, trustee, conservator or other judicial
representative for Maker or any of its respective properties; or (iv) an event
of bankruptcy or insolvency of Maker.  Maker shall receive written notice upon
the occurrence of an Event of Default and provided the default is not cured
within ten (10) days, with respect to any Event of Default based on non-payment
of principal or interest, or within thirty (30) days, with respect to any other
Event of Default, of the stated Event of Default, the entire principal and
accrued interest under this Convertible Note shall accelerate and become
immediately due and payable.
 
4.           Conversion Feature.  On the Maturity Date, at the option of Lender,
the Convertible Note may be converted into shares of the Company’s common stock
(“the “Conversion Date”). The number of shares of Common Stock that shall be
issuable upon conversion of the Convertible Note shall equal the face amount of
the Convertible Note plus any accrued but unpaid interest thereon divided by the
Conversion Price (as defined below) in effect on the date the Conversion Notice
is given; provided, however, that in the event that this Convertible Note shall
have been partially repaid, shares of Common Stock shall be issued pro rata,
rounded to the nearest whole share.  No partial share will be issued.  Any
partial shares will be rounded to the nearest whole share. Within 5 days after
the Conversion Date, Lender shall provide written notice thereof to the Maker of
its intent to exercise the Conversion Feature and will return the Convertible
Note to the Maker.  Within a reasonable period of time after receipt of the
written notice and the Convertible Note, the Maker shall issue and deliver by
hand against a signed receipt therefore, by nationally recognized overnight
requiring a signed receipt therefore, or by United States registered mail,
return receipt requested, to the address provided herein, a stock certificate or
stock certificates of the Maker representing the number of shares of Common
Stock to which Holder is entitled. The Conversion Price shall be equal to the
purchase price of those shares purchased in an equity financing conducted by
Maker, subject to adjustment. Except as provided in this Section 4, the holder
of the Convertible Note shall have no conversion rights.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Adjustments.  The Conversion Price and the securities into which
this Convertible Note is convertible are subject to adjustment from time to time
as follows:
 
(a)           Reorganization, Merger or Sale of Assets.  If at any time while
this Convertible Note, or any portion thereof, is outstanding there shall be (i)
a reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation with or into another corporation in which the Maker is not the
surviving entity, or a reverse triangular merger in which the Maker is the
surviving entity but the shares of the Maker’s capital stock outstanding
immediately prior to the merger are converted by virtue of the merger into other
property, whether in the form of securities, cash or otherwise, or (iii) a sale
or transfer of the Maker’s properties and assets as, or substantially as, an
entirety to any other person, then, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
holder of this Convertible Note shall thereafter be entitled to receive upon
conversion of this Convertible Note the number of shares of stock or other
securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon conversion of this Convertible Note would have been
entitled to receive in such reorganization, consolidation, merger, sale or
transfer if this Convertible Note had been converted immediately before such
reorganization, merger, consolidation, sale or transfer, all subject to further
adjustment as provided in this Section 5.  The foregoing provisions of this
Section 5(a) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation that are at the time receivable upon the conversion of
this Convertible Note.  If the per-share consideration payable to Maker for
shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by Maker’s Board of Directors.  In all events, appropriate
adjustment (as determined in good faith by Maker’s Board of Directors) shall be
made in the application of the provisions of this Convertible Note with respect
to the rights and interests of Maker after the transaction, to the end that the
provisions of this Convertible Note shall be applicable after that event, as
near as reasonably may be, in relation to any shares or other property
deliverable after that event upon conversion of this Convertible Note.
 
(b)           Reclassification.  If Maker, at any time while this Convertible
Note, or any portion thereof, remains outstanding, by reclassification of
securities or otherwise, shall change any of the securities as to which
conversion rights under this Convertible Note exist into the same or a different
number of securities of any other class or classes, this Convertible Note shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the conversion rights under this Convertible
Note immediately prior to such reclassification or other change and number of
shares received upon such conversion shall be appropriately adjusted, all
subject to further adjustment as provided in this Section 5.
 
(c)           Split, Subdivision or Combination of Shares.  If Maker at any time
while this Convertible Note, or any portion thereof, remains outstanding shall
split, subdivide or combine the securities as to which conversion rights under
this Convertible Note exist, into a different number of securities of the same
class, the Conversion Price shall be proportionately decreased in the case of a
split or subdivision or proportionately increased in the case of a combination.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Adjustments for Dividends in Stock or Other Securities or
Property.  If while this Convertible Note, or any portion hereof, remains
outstanding the holders of the securities as to which conversion rights under
this Convertible Note exist at the time shall have received, or, on or after the
record date fixed for the determination of eligible stockholders, shall have
become entitled to receive, without payment therefor, other or additional stock
or other securities or property (other than cash) of Maker by way of dividend,
then and in each case, this Convertible Note shall represent the right to
acquire upon conversion, in addition to the number of shares of the security
receivable upon conversion of this Convertible Note, and without payment of any
additional consideration therefor, the amount of such other or additional stock
or other securities or property (other than cash) of Maker that such holder
would hold on the date of such conversion had it been the holder of record of
the security receivable upon conversion of this Convertible Note on the date
hereof and had thereafter, during the period from the date hereof to and
including the date of such conversion, retained such shares and/or all other
additional stock, other securities or property available by this Convertible
Note as aforesaid during such period, giving effect to all adjustments called
for during such period by the provisions of this Section 5.
 
6.           Investment Intent.  Lender, by acceptance hereof, acknowledges that
this Convertible Note and the shares to be issued upon conversion hereof are
being acquired solely for Lender's own account and not as a nominee for any
other party, and for investment, and that Lender will not offer, sell or
otherwise dispose of this Convertible Note or any shares to be issued upon
conversion hereof except under circumstances that will not result in a violation
of applicable federal and state securities laws.  Upon conversion of this
Convertible Note, Lender shall, if requested by Maker, confirm in writing, in a
form satisfactory to Maker, that the shares so purchased are being acquired
solely for Lender's own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale.  All shares
issued upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form (in addition to any legend required by state
securities laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Notices.
 
(a)           Whenever the number of shares issuable or the Conversion Price
hereunder shall be adjusted pursuant to Section 6 hereof, Maker shall issue a
certificate signed by its Chief Financial Officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Conversion Price and
kind of securities purchasable hereunder after giving effect to such adjustment,
and shall cause a copy of such certificate to be mailed (by first-class mail,
postage prepaid) to Maker.
 
(b)           All notices, advices and communications under this Convertible
Note shall be deemed to have been given, (i) in the case of personal delivery,
on the date of such delivery and (ii) in the case of mailing, on the third
business day following the date of such mailing, addressed as follows:
 
If to Maker:


Sydys Corporation.
7 Orchard Lane
Lebanon, New Jersey  08833
Attention:  Kenneth J. Koock


With a copy to:


Vincent Vietti, Esquire
Fox Rothschild, LLP
997 Lenox Drive, Building 3
Lawrenceville, NJ  08648


and to the Lender:


Alan Stier
1687 Spyglass Crescent
Delta, British Columbia A1 V4M 4E3 Canada


Either of Maker or Lender may from time to time change the address to which
notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Section 7.
 
8.           Amendments.
 
(a)           Any term of this Convertible Note may be amended with the written
consent of the Maker and the Holder.  Any amendment effected in accordance with
this Section 8 shall be binding upon the Holder, each future holder and the
Maker.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           No waivers of, or exceptions to, any term, condition or provision
of this Convertible Note, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.
 
9.           Agreements of Maker.  Maker and any other party now or hereafter
liable for the payment of this Convertible Note in whole or in part, hereby
severally waive demand, presentment for payment, notice of nonpayment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
all other notice, filing of suit and diligence in collecting this Convertible
Note.
 
10.           Binding Parties.  This Convertible Note shall bind Maker and its
successors and assigns, and the benefits hereof shall inure to the benefit of
Lender and its successors and assigns.  All references herein to "Maker" and
"Lender" shall be deemed to apply to Maker and Lender, respectively, and to
their respective successors and assigns.
 
11.           Governing Law.  This Convertible Note shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the laws that might otherwise govern under applicable
principles of conflicts of laws thereof, except that the Nevada Revised Statutes
shall apply to the internal corporate governance of Maker.
 
12.           Section Titles.  The Section titles in this Convertible Note are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Convertible Note.
 
WITNESS the due execution hereof on the date first above written with the
intention that this Convertible Note shall constitute a sealed instrument.
 

  SYDYS CORPORATION            
By:
/s/ Kenneth J. Koock      
Kenneth J. Koock, President
                 

 